Citation Nr: 1606530	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  14-23 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel

INTRODUCTION

The Veteran served on active duty from June 2008 to August 2011.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in June 2015.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with his claims herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2015).

The Veteran is seeking service connection for low back and right hip disabilities.  Specifically, he contends that in service, he was involved in a motor vehicle accident (MVA) in October 2009.  During his June 2015 Board hearing, he testified that on a lunch break, he was a passenger in a small car, which was T-boned by another vehicle on his side of the door.  He was transported to an emergency room right after the accident at Christus Schumpert Hospital.  He was placed on crutches and had limited profile mostly due to the right hip for about two months.  He claims that ever since that accident he has experienced low back and hip pain.  On an August 2012 VA examination, the Veteran reported that his low back pain started approximately 6 months after the accident and it was a gradual onset of low back pain.

In conjunction with these claims, the Veteran underwent a VA general medical examination in August 2012.  The diagnoses were lumbar strain, first diagnosed in 2012, and hip strain diagnosed approximately 2 years previously.  The examiner stated that right hip muscle strain was mentioned in the service treatment records but no MVA documentations were available.  No opinion as to the etiology of these disorders was proffered.

However, subsequently, the RO obtained private hospital records dated October 2009 showing that X-ray of the right hip was ordered due to right hip pain status post motor vehicle accident.  X-ray results showed the pelvis bones to be well mineralized and in normal alignment without evidence of fracture, subluxation or other acute traumatic abnormality.

The Veteran was provided another VA examination in August 2014.  The diagnoses were "lumbosacral strain" and "acute hip strain, resolved without sequela in 2009."  The Veteran continued to report back pain increased with activity and constant pain in the right hip.  The examiner stated that "[t]he condition claimed was at least as likely as not (50% or greater probability) incurred in or caused by the claimed in-service injury, event or illness," which was stated in error, as later clarified in a January 2015 addendum.  The examiner primarily expounded on the lack of treatment for the claimed disabilities from the time of the 2009 MVA to the present time.  

With regard to the right hip condition, the examiner cited that facts that the right hip X-ray in 2009 was negative; that although the Veteran's service treatment records mentioned a right hip muscle strain, there was no additional follow-up assessments or treatment for this complaints; that the Veteran's medical examination dated September 2011 did not note any hip pain/concerns; and that there has been no complaints or right hip pain found on his VA treatments records from October 2012 to January 2014, other than the Veteran's VA examination on August 13, 2012.

With regard to the low back condition, the examiner noted that there were no low back complaints or diagnoses in 2009 private hospital records or VA treatment records dated September 2011 and February 2012; that the first notation of low back pain was found in March 2012, which stated he had it for 2 weeks and diagnosed with low back strain; that  X-ray at that time revealed minor levoscoliosis and mild straightening of lumbar lordosis, sometimes associated with muscle sprains; and that additional X-ray completed in August 2012 noted "normal lumbar spine series.

In a January 2015 addendum, the VA examiner provided a corrected opinion that the Veteran's current right hip and low back conditions are less likely as not (less than 50/50 probability) caused by or a result of an in-service event.  The examiner again stated that there continued to be a lack of documentation from the MVA in 2009 and in his military service treatment records to identify a continued chronic condition and that the C&P medical examination dated August 5, 2011 was the first medical note to identify a right hip and low back complaint.  The examiner noted that the medical information available to this examiner did not show consistent medical care for the right hip and low back conditions and did not identify a chronic condition as related to military service.

The Board finds that the medical opinions provided by the VA examiner who conducted both the August 2012 and August 2014 examinations and provided the January 2015 addendum opinion are not adequate for several reasons.

First, the VA examiner's rationale is not sufficient as it is primarily a recitation of facts, without any reasoning or explanation of why they support the examiner's conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Second, this lack of explanation for the opinion is especially problematic because the examiner's findings reveal conflicting information.  The examiner stated in August 2014 that the Veteran's right hip condition was acute hip strain, which resolved without sequela in 2009.  However, the clinical findings from the August 2012 and August 2014 VA examinations, as well as the Veteran's competent lay testimony of record, show otherwise.  The Veteran has consistently reported experiencing right hip pain since the MVA in service.  During the August 2012 VA general medical examination, the Veteran reported occasional right hip pain with running, walking and standing, and the examiner found functional loss and/or functional impairment of the hip, in terms of less movement than normal, pain on movement, and interference with sitting, standing and/or weight-bearing of the right hip.  The examiner found that the Veteran's hip condition impacted his ability to work because he was limited on prolonged standing, walking and running.  In a January 2013 VA treatment report, the Veteran stated that his chronic right hip pain that started with the MVA.  An August 2014 VA laboratory note reflects that although the  diagnostic findings for right hip was normal, such diagnostic tests were initiated due to the Veteran's continuing complaints of right hip pain and he was advised to continue to follow up with his primary care physician for that condition.  During the August 2014 VA examination, the Veteran stated he continued to have pain which increased with certain activities.  He now reported constant pain in the right hip and took pain medication, such as Motrin or Tylenol.

In this regard, the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Further, the examiner's statements are inaccurate and contradicted by the evidence of record.  The examiner stated that although the Veteran's service treatment records mentioned a right hip muscle strain, there were no additional follow-up assessments or treatment for this complaint.  Initially, a careful review of the Veteran's service treatment records does not reveal reference to "right hip muscle strain," although there are multiple references to his complaints of right hip pain.  Next, the "C&P [(Compensation & Pension)] medical examination dated 8-5-11" referenced by the VA examiner in the January 2015 addendum as "the first medical note to identify the current right hip and low back" was, in fact, his military separation examination.  Further, earlier service treatment records do show that the Veteran reported "joint, localized in the hip" in December 2009 and "Problems, Chronic: hip joint pain," in September 2009.  Therefore, the examiner's opinion is not based upon a full accounting of the facts or contentions.  See Reonal v. Brown, 5 Vet. 458, 461 (1993) (opinions based on inaccurate factual premise have no probative value).

Finally, the only rationale provided by the examiner for the negative nexus opinion was the absence of treatment records recording the Veteran's symptomatology or diagnosis.  To that effect, the August 2014 examiner stated that there is a lack of documentation from the MVA in 2009 and the Veteran's service treatment records and that the lack of documentation of the right hip and low back condition did not show a consistent and chronic condition from his military MVA.  Clearly, the examiner based the opinion on the absence of treatments, and failed to consider the Veteran's description of his symptomatology.  In this regard, the Board highlights the relevant law that generally, "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also Buchanan v. Nicholson, 451 F.3d at 1336-37 (holding that although "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.").

Here, the Veteran has reported that ever since the MVA in service, he continued to experience right hip pain and that the medical evidence of record indeed supports his contentions.  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the medical opinion provided by the VA examiner fails to address the Veteran's contentions.  For example, the VA examiner could have addressed whether any claimed symptoms were consistent with the Veteran's complaints through the years, or whether the complaints, and reported symptoms in service are consistent with the current disorders.  Instead, the examiner determined, incorrectly, that lack of treatment records are the only evidence which can provide the basis for an opinion concerning etiology.

Consequently, the case is remanded for a new comprehensive VA examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)("Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.").

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated treatment records for the Veteran from the VA Medical Center in Cheyenne, Wyoming, and all associated outpatient clinics, dated from February 2015 to the present.  All attempts to obtain those records should be documented in the claims file.

2.  Schedule the Veteran for a VA examination by an individual with the appropriate expertise in orthopedics, to determine the etiology of the Veteran's right hip and low back disabilities.  After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, and the Veteran's lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right hip and/or low back disability were/was incurred in or otherwise related to the Veteran's military service.

The examiner is asked to elicit information from the Veteran regarding current symptoms and complaints through the years, and fully consider the Veteran's lay statements regarding the onset and symptoms of the claimed disabilities.

In rendering the requested opinion and rationale, the examiner must note that the fact that there is no documentation of treatment in the Veteran's service treatment records is not necessarily fatal to the Veteran's claims and cannot be the only basis by which to reject a possible nexus to service.

A complete rationale for any opinion expressed should be provided.

3.  After completing the above, readjudicate the claims.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

